Title: To James Madison from William Savage, 9 October 1801
From: Savage, William
To: Madison, James


					
						Sir
						October 9th. 1801
					
					I have to acknowledge your letters under dates of July 21 & 22nd. with Documents respecting Wm. Dyer & George McKinny which will be attended to.
					This accompanys alist of three Hundred & Eighty one persons who have been Impresst since I took upon me the office of the Agent.  I have been as particular in respect to every Individual as possible.  You will observe that there are many that I am ignorant of the Vessels they are on board, which arises from the partys omitting this very material Information.  Independent of this list I have been Instrumental in liberating hundreds of Seamen that have been taken by press gangs.  Of these I have kept no memorandum.
					I think it my duty to intimate that a great number of Americans by Birth have arrived in this port during this year, from Affrica & many of them in great distress from Sickness & Sores.  These people have generally been shipped at Liverpool.
					It may not be improper to intimate that in many Instances flour from America has been shipt to this Country short of weight & of a different quality from what the brand sets forth.  I was lately called up by the Contractor for feeding the troops here to be present at the weighing of Several Barrells of flour, from Virginia, branded Hanover  Town which only weighd 192 lbs. including the Barrells which should have been 215 lb    These least was full.  Their was no name.  I inclose the certificate of Several persons who had inspected their Barrells of the same brand & part of same  Cargo, which I believe to be corect  The Contractor generally purchases about five thousand Barels ⅌ Annum, & for some time past in making up his Account the quarter Masters of the different Regiments have not been able to make good the weight of the flour given out.  This I have been witness to, as I am one of The Commissioners of the public Accounts  The Contract     at 196 ⅌ each Barrell.  I trust you will not think it improper in me to make this representation, because I do not hold the office of Consul.  I can have no motive but what I think is for the Interest of America of which Country I am a native.  Should this practice of making Barrells of flour of shorter weight than your Laws regulate, creep into a Custom, the Consequence will be, that every Barrell will be weighed when disposed of here, which will create an additional expence of 10  Cents ⅌ Barrell.  This upon the Annual importation of about 50,000 Bbls will be a Considerable Sum.
					While I am upon this Subject I beg leave to observe that was the article of Beef from America judiciously attended to, this Island alone would take of in time twenty Thousand Barrells as what hitherto has been landed will not keep, which I am well convinced arises from the following Causes, Vizt.
					Cattle in America are generally killed too late in the year, when the frost renders it so hard as to prevent the meats absorbing the Salt & when Meat has once taken the frost even in a slight degree, although a thaw comes on, yet the Salt cannot sufficiently penetrate, & in general the packers are too sparing of Salt & Nitre.  I have been credibly informed that the late Mr. Darby of Salem Massachusetts Consistently Slaughtered & packed all the Beef that was made use of in his Vessels to India, & in most instances the Beef after having been to India & opened at Boston, after being packed nearly two years was as good as any Irish Beef.  I shall always take much pleasure in giving every Information in my power upon any point that may ultimately be of general Service, & am very respectfully Your Obed. Huml. Servt.
					
						Wm. Savage,
						Agent for US of America
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
